Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/01/2019 and 8/25/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujii et al. (US 2016/0076686 hereinafter “Fujii”).
In regard to claim 1, Fujii discloses a resin tube fitting connectable with a longitudinal end of a tube, comprising: 
a fitting body (Fig. 1, body 1) including: 
a main sleeve (Fig. 1, at 1); 
an outer sleeve (Fig. 1, outer sleeve portion at 7 of 1) extending coaxially from the main sleeve to a first axial direction (Fig. 1); 
an inner sleeve (Fig. 1, inner sleeve portion at 1a(k)) disposed inside the outer sleeve (Fig. 1) and extending coaxially from the main sleeve to the first axial direction (Fig. 1); 
a groove (Fig. 1, groove at 10) surrounded by the main sleeve, the outer sleeve, and the inner sleeve to be open to the first axial direction (Fig. 1); and 
a first thread (Fig. 1, thread 7) located at an outer periphery of the outer sleeve; 
an inner ring (Fig. 1, inner ring 3) including: 
an annular cylinder (Fig. 1, portion at 3B) placed inside the outer sleeve (Fig. 1); 
an annular insert (Fig. 1, portion at 3A) extending from the cylinder to the first axial direction to be pressed into the longitudinal end of the tube (Fig. 1); 
an annular outer protrusion (Fig. 1, protrusion at 14b of 3) extending from the cylinder to a second axial direction to be pressed into the groove (Fig. 1); and 
an annular inner protrusion (Fig. 1, inner protrusion at 15(y)) extending from the cylinder to the second axial direction to axially contact the inner sleeve (Fig. 1), the inner protrusion placed inside the outer protrusion to radially face the outer protrusion across the inner sleeve contacting the inner protrusion (Fig. 1), the inner protrusion having: 

a tip end (Fig. 1, tip end at 5) with an inner diameter not less than the minimum inner diameter of the inner sleeve (Fig. 1, the tip end at 5 is not less than the minimum diameter of 3); and 
a first inner peripheral surface (Fig. 1, taper at 17 is an inner peripheral surface) located at the inner periphery of the inner protrusion (Fig. 1) and causing the inner protrusion to reduce in inner diameter toward the first axial direction (Fig. 1, taper at 17 reduces in diameter toward the first axial direction); and 
a union nut (Fig. 1, nut 2) including: 
an annular nut body (Fig. 1, nut 2 has an annular nut body); 
a second thread (Fig. 1, at 7) located at an inner periphery of the nut body to be engaged with the first thread of the fitting body (Fig. 1); and 
a pressing member (Fig. 1, portion 12b) configured to press the tube (Fig. 1), inside which the insert of the inner ring is placed (Fig. 1), against the insert when the second thread is engaged with the first thread (Fig. 1).  
In regard to claim 2, Fujii discloses the resin tube fitting according to claim 1, wherein the first inner peripheral surface is a tapered face (Fig. 1, tapered face at 17).  

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishio (US 6,896,299).
In regard to claim 1, Nishio discloses a resin tube fitting connectable with a longitudinal end of a tube, comprising: 
a fitting body (Fig. 1, 1 and it is noted Fig. 3 is relied upon the embodiment of the inner ring 2 and Figs. 1 and 2 will be used for example purposes and annotation) including: 
a main sleeve (Fig. 1, at 1); 
an outer sleeve (Fig. 1, 4) extending coaxially from the main sleeve to a first axial direction (Fig. 1); 
an inner sleeve (Fig. 2, 10) disposed inside the outer sleeve (Fig. 2) and extending coaxially from the main sleeve to the first axial direction (Fig. 2); 
a groove (Fig. 1, groove at 8) surrounded by the main sleeve, the outer sleeve, and the inner sleeve to be open to the first axial direction (Fig. 1); and 
a first thread (Fig. 1, threads of 4) located at an outer periphery of the outer sleeve; 
an inner ring (Figs. 1 and 3, ring 2) including: 
an annular cylinder (Fig. 3, portion at 13) placed inside the outer sleeve (Fig. 1); 
an annular insert (Fig. 3, portion at 15) extending from the cylinder to the first axial direction to be pressed into the longitudinal end of the tube (Fig. 1); 
an annular outer protrusion (Fig. 3, 8) extending from the cylinder to a second axial direction to be pressed into the groove (Fig. 1); and 
an annular inner protrusion (Fig. 3, 17) extending from the cylinder to the second axial direction to axially contact the inner sleeve (Fig. 1), the inner protrusion placed 
an inner periphery (Fig. 3, inner periphery of 17) configured to form a wall of a fluid channel together with an inner periphery of the inner sleeve (Fig. 1) when the inner protrusion contacts the inner sleeve (Fig. 1, 17 contacts the indicated inner sleeve and forms the channel of the joint);  2Docket No. 523015US Preliminary Amendment 
a tip end (Fig. 3, tip end of 17) with an inner diameter not less than the minimum inner diameter of the inner sleeve (Fig. 3, tip end of 17 convexly curves towards the radially innermost diameter of 2 and therefore the tip end is not less than the minimum diameter of 17); and 
a first inner peripheral surface (Fig. 3, the convex curve of 17 towards the inner diameter can be defined as a first inner peripheral surface) located at the inner periphery of the inner protrusion (Fig. 3) and causing the inner protrusion to reduce in inner diameter toward the first axial direction (Fig. 3, the convex curve at 17 reduces in diameter as it curves towards the inner diameter of 2); and 
a union nut (Fig. 1, nut 3) including: 
an annular nut body (Fig. 1, nut 3 has an annular body); 
a second thread (Fig. 1, threads of 3) located at an inner periphery of the nut body to be engaged with the first thread of the fitting body (Fig. 1); and 
a pressing member (Fig. 1, 3B) configured to press the tube (Fig. 1), inside which the insert of the inner ring is placed (Fig. 1), against the insert when the second thread is engaged with the first thread (Fig. 1).  
In regard to claim 3, Nishio discloses the resin tube fitting according to claim 1, wherein the first inner peripheral surface is a curved face convex to the radial inside of the inner ring (Fig. 3, indicated first inner peripheral is surface is a curved face convex that extends towards the inner diameter of 2).
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii (US 2016/0076686) in view of Grantham (US 5,088,528).
In regard to claim 4, Fujii discloses the resin tube fitting according to claim 1, wherein the insert of the inner ring comprises: 

a second inner peripheral surface (Fig. 1, at 16) in an inner periphery of the tip end of the insert (Fig. 1, at 16 is an inner peripheral surface of the tip end), causing the tip end of the insert to reduce in inner diameter toward the second axial direction (Fig. 1, at 16 is a taper that reduces in diameter towards the second axial direction).
Fujii does not expressly disclose a third inner peripheral surface in an inner periphery of the tip end of the insert, causing the tip end of the insert to reduce in inner diameter toward the second axial direction, the third inner peripheral surface lower angled than the second inner peripheral surface dislocated from the second inner peripheral surface to the second axial direction and located at a smaller radius than the slope.
	In the related field of fluid transport fittings, Grantham teaches a Venturi section (Fig. 8, 90) having an inner peripheral surface (Fig. 8, 130) lower angled than an adjacent inner peripheral surface (Fig. 8, 125) such that the two inner peripheral surfaces are dislocated from each other (Fig. 8).
It would have been obvious to one having ordinary skill in the art to have modified the second inner peripheral surface of Fujii to include a third inner peripheral surface adjacent to the second inner peripheral surface and at a lower angle in order to have the advantage of a smooth fluid transition as taught by Grantham in 10:3-20. 
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pucciani (US 8,444,188) discloses a ring member having a sloped surface for providing a smooth fluid flow, Gonzales (US 2005/0229982) discloses a ring member having curved surfaces that provides a smooth, laminar flow in a pipe, and Blagg et al. (US 2,011,433) discloses a ring member having an inner sloped surface.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223.  The examiner can normally be reached on Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3664.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        /Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679